Third District Court of Appeal
                               State of Florida

                         Opinion filed August 3, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1104
                       Lower Tribunal No. 18-38085
                          ________________


                  Enrique Benedicto Perez, et al.,
                                 Appellants,

                                     vs.

                    The Estate of Ofelia Reitman,
                                  Appellee.



    An Appeal from the Circuit Court for Miami-Dade County, Carlos
Guzman, Judge.

     Tepps Treco, and William A. Treco (Plantation), for appellants.

     William Wong, P.A., and William Wong, for appellee.


Before LINDSEY, HENDON, and LOBREE, JJ.

     PER CURIAM.
                      ON MOTION FOR REHEARING

      We grant rehearing, withdraw our prior opinion, and reverse and

remand for an evidentiary hearing pursuant to section 45.032, Florida

Statutes (2022). See § 45.032(3)(b) (“If any person other than the owner of

record claims an interest in the proceeds prior to the date that the clerk

reports the surplus as unclaimed or if the owner of record files a claim for the

surplus but acknowledges that one or more other persons may be entitled to

part or all of the surplus, the court shall set an evidentiary hearing to

determine entitlement to the surplus.”).

      Reversed and remanded with instructions.




                                       2